Citation Nr: 1504093	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active service from September 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

When this case was most recently before the Board in August 2013, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran is service-connected for costochondritis and hemorrhoids.  In pertinent part, he has previously been denied service connection for psoriasis, generalized arthritis, and diabetes mellitus.  In a statement received in October 2013, the Veteran raised the issues of entitlement to service connection as secondary to costochondritis for chronic arthritis, diabetes, and hypertension.  In correspondence received in December 2013, the Veteran raised the issues of entitlement to an increased rating for costochondritis and entitlement to service connection for hypertension, chronic arthritis, pre-diabetes, and psoriasis.  In correspondence received in February 2014, the Veteran raised the issues of service connection for chronic fatigue syndrome and entitlement to a clothing allowance.  In a statement received in July 2014, the Veteran raised the issue of entitlement to an increased rating for hemorrhoids.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2004 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who since retired.  The Veteran also testified at Travel Board hearing in August 2007 before another VLJ who since retired.  Transcripts of the April 2004 and August 2007 hearings are associated with the electronic claim file.  In a June 2013 letter, the Board informed the Veteran that the VLJ who conducted the hearing in August 2007 was no longer available to consider his appeal.  The letter informed the Veteran of his right to another hearing. 

In correspondence signed in June 2013, but not received at the RO until October 2013, the Veteran indicated his desire for a Board video-conference hearing as the Veterans Law Judge who conducted a prior hearing in his case was no longer employed by the Board.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Since the AOJ schedules Board video-conference hearings, a remand of this matter to the AOJ for scheduling of the requested Board video-conference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Board video-conference hearing in accordance with his request.  The AOJ should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





